Citation Nr: 0327019	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  95-18 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for Meniere's disease.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for meningioma.

6.  Entitlement to service connection for duodenal ulcer.

7.  Entitlement to an increased evaluation for vasomotor 
ulcer, currently evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


REMAND

On March 5, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should obtain the veteran's 
complete medical records from those 
health care providers identified by the 
veteran in Release of Information forms 
signed in July 2002, unless the veteran 
has specifically reported that those 
records are not available.  The RO should 
also make arrangements to obtain relevant 
records from any additional sources 
identified by the veteran in 
correspondence received in January 2003.

2.  The RO should also make efforts to 
ensure that the file contains a complete 
copy of all pertinent VA outpatient 
treatment records dated prior to 1987 and 
subsequent to 1998 (ask the veteran which 
VA facilities he went to for treatment), 
and copies of any medical records 
underlying the veteran's reported award 
of benefits from the Social Security 
Administration (SSA benefits were 
reportedly awarded back to 1970).  If 
certain records cannot be obtained and we 
lack affirmative evidence that they don't 
exist, the RO should inform the veteran 
of the records that we were unable to 
obtain, including what efforts were made 
to obtain them.  The RO should also 
inform the veteran that it will proceed 
to decide his appeal without these 
records unless he is able to submit them.  

3.  After the above development has been 
completed, the RO should schedule the 
veteran for examinations in orthopedics, 
otolaryngology, neurology, and 
gastroenterology.  The claims file should 
be provided to the examining physician(s) 
and it should be noted in the examination 
report(s) that the claims file has been 
reviewed.  The examiner(s) should offer 
an opinion as to whether the veteran has 
arthritis (other than arthritis of the 
right elbow), hearing loss, Meniere's 
disease, sinusitis, meningioma, and/or a 
duodenal ulcer and, if so, whether any of 
those conditions can be medically 
attributed to the veteran's period of 
service or an already service-connected 
disability, or treatment therefore.  

In addition, the otolaryngology examiner 
should provide a description of the 
current severity of the veteran's 
service-connected vasomotor rhinitis.  In 
so doing, the examiner should 
specifically indicate whether there are 
atrophic changes of intranasal structure 
due to rhinitis; whether there is 
crusting and, if so, whether it is mild, 
moderate, or marked; whether there is 
ozena and, if so, whether it is mild, 
moderate, or marked; whether there is 
anosmia; and whether there are polyps.  
Any necessary testing should be 
conducted, and a complete rationale for 
each opinion should be provided.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





